Citation Nr: 1018165	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to January 
1997. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

In November 2004 and January 2006, the Board remanded the 
matter to the RO for additional evidentiary development.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2010.  A transcript of 
the hearing has been associated with the claims file.  

Following the RO's most recent adjudication in a September 
2009 Supplemental Statement of the Case (SSOC), additional 
evidence was associated with the claims file.  The Veteran 
has not waived initial RO review for this evidence.  A review 
of the file, however, shows that this evidence does not have 
a bearing on the appellate issue because it does not relate 
to the issue of whether the Veteran's psychiatric disability 
preexisted his service and was not aggravated therein.  
Accordingly, a remand is not required to afford RO review of 
the evidence, and the Board can proceed with appellate 
review.  38 C.F.R. 20.1304(c); See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's 
psychiatric disability, which is currently manifested by 
schizophrenia and schizoaffective disorder, was not noted at 
the time of service entrance. 
 
2. Clear and unmistakable evidence demonstrates that the 
psychiatric disability existed at the time of the Veteran's 
enlistment for active service. 
 
3. Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting psychiatric disability was not 
aggravated by his active service. 


CONCLUSIONS OF LAW

1. Clear and unmistakable evidence demonstrates that the 
Veteran's psychiatric disability, which is currently 
manifested by schizophrenia and schizoaffective disorder, 
existed prior to his entry into active service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.304(b), 3.306(b) (2009). 
 
2. Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting disability, which is currently 
manifested by schizophrenia and schizoaffective disorder, was 
not aggravated by active service; the presumption of 
soundness is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.304(b), 3.306(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, the RO sent the Veteran a letter in 
January 2002 advising him of the information and evidence 
necessary to substantiate his appeal.  In addition, the 
correspondence informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue, but that he must provide enough 
information so that VA could request the relevant records.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The RO also sent the Veteran a letter in 
March 2006 advising him of the five Dingess elements, to 
specifically include that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the claim was fully developed and 
then readjudicated most recently in a September 2009 SSOC, 
which was issued after all required notice was provided.  
Therefore, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  
First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains the Veteran's Social 
Security Administration (SSA) records, plus medical records 
from those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See, 
e.g., Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).

Second, the Veteran was afforded a VA examination in July 
2005.  The Board finds that the VA examination is adequate 
because, as shown below, it was based upon consideration of 
the Veteran's pertinent medical history, his lay assertions 
and current complaints, and because it describes the 
Veteran's psychiatric disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).   The Board accordingly 
finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the January 2006 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to obtain a copy 
of the SSA decision awarding the Veteran disability benefits 
and copies of the records on which SSA based the initial 
award of benefits.  Following the Board's remand, the SSA 
records were obtained and are currently associated with the 
claims file.  The Board's January 2006 remand also instructed 
the AMC/RO to schedule the Veteran for a hearing at the RO 
before a Veterans Law Judge.  As indicated, this was 
accomplished and the Veteran testified at a hearing before 
the undersigned Veterans Law Judge in March 2010.  As all 
directed action has been substantially accomplished, further 
remand is not necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, VA's duties to notify and assist have been 
satisfied.  Therefore, it is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 


II.  Analysis

The Veteran is contending that service connection is 
warranted for a psychiatric disability.  

In his original claim, which was received by VA in December 
2002, the Veteran described his claim as service connection 
for "mental illness," including paranoid schizophrenia and 
schizotypal behavior.  The Board points out that the scope of 
a Veteran's claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and 
the evidence developed during the claims process.  The 
factors to consider are the Veteran's description of his 
claim, the symptoms he describes; and all the information he 
submits or VA obtains in support of the claim.  Therefore, if 
a Veteran claims service connection for a specific disorder, 
any disorder reasonably encompassed by the Veteran's claim 
must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In light of these considerations, and consistent 
with the Veteran's assertions, the Board finds that the scope 
of the Veteran's present claim encompasses any psychiatric 
disorder including, but not limited to, those he specifically 
identified.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

A veteran is presumed to have been sound upon entry into 
active service, except as to defects, infirmities, or 
disorders noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
030.  

In Wagner v. Principi, the Federal Circuit Court held that, 
when no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the burden then shifts to VA to rebut the presumption of 
soundness.  370 F.3d 1089 (Fed. Cir. 2004).  Therefore, 
according to the Federal Circuit Court in Wagner, to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, there 
must be clear and unmistakable evidence that (1) a veteran' s 
disability existed prior to service, and (2) that the 
preexisting disability was not aggravated during service.  
See id.; see also VAOPGCPREC 3-030.  The second prong may be 
rebutted with clear and unmistakable evidence establishing 
that either (1) the disability underwent no increase in 
severity during service, or (2) any increase in severity was 
due to the natural progression of the condition.  See Quirin 
v. Shinseki, 22 Vet. App. 390 (2009) (citing Wagner, 370 F.3d 
at 1096).  By "clear and unmistakable evidence" is meant 
that which cannot be misunderstood or misinterpreted; it is 
that which is undebatable.  Vanerson v. West, 12 Vet. App. 
254 (1999).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, the Veteran is currently diagnosed with paranoid 
schizophrenia.  He has also been diagnosed with 
schizoaffective disorder.  Accordingly, he is shown to have a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  

The central issue in the case, however, concerns whether the 
psychiatric disorder had its onset in or preexisted the 
Veteran's active service.  

The Veteran testified at his March 2010 Board hearing that he 
was evaluated upon service entrance, and there were no 
problems at that point.  The Veteran also wrote in his June 
2003 substantive appeal that he passed all psychiatric 
testing prior to basic training even though he described 
hearing voices.  

In contrast to his assertions, the Veteran's service records 
do not show that he reported a history of psychiatric 
symptoms at service entrance.  In fact, in September 1996, 
which was prior to his entrance, he filled out a 
Questionnaire for National Security Positions.  The 
Questionnaire asked whether he had consulted with a mental 
health professional or provider during the last 7 years about 
a mental health related condition.  The Veteran marked 
"no."  The Board points out that he had psychiatric 
treatment from 1988 to 1991, which fell within the seven-year 
period prior to 1996.  

Moreover, his service treatment record (STR) shows that 
during his service entrance examination in October 1996, a 
clinical psychiatric evaluation was "normal," and he denied 
all psychiatric symptoms.  

Because a psychiatric disorder is not noted at service 
entrance, the Veteran is presumed to have been sound upon 
entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Nonetheless, the presumption of soundness is rebutted by 
clear and unmistakable evidence showing that the disorder 
both preexisted his active service and was not aggravated 
therein.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096. 

On this issue, the Veteran testified at his March 2010 Board 
hearing that he had psychiatric treatment as a child because 
his mother felt he needed help with childhood depression.  He 
also talked to himself as a child.  

Consistent with the Veteran's assertions, the evidence of 
record includes private therapy and psychiatry treatment 
notes from February 1988 to May 1991 showing that the Veteran 
was diagnosed with overanxious reaction, with obsessive-
compulsive behaviors, and some stereotypic compulsive motor 
behaviors.  Of note, he underwent an evaluation in February 
1988 during which he described hearing inner voices.  It was 
noted that this seemed to represent anxious expression of the 
Veteran's own thoughts without evidence of hallucinations or 
disordered thinking.  In a separate evaluation in February 
1988, the Veteran described hearing two distinct voices, 
which he identified as being a part of himself, including one 
that spoke with a Scottish brogue.  This was noted to be due 
to the Veteran's introspectiveness, rather than a 
pathological phenomena.  Also of note, the Veteran, during 
therapy in March 1988, described himself as being different 
from everyone else, including due to hearing inner voices.  
The therapist noted that the Veteran also described symptoms 
of depersonalization, such as a feeling of watching himself 
through others' eyes.  In July 1988 and November 1988, the 
Veteran's mother reported a family history of schizophrenia, 
with concern that the Veteran may also have the disorder.  
During the November 1988 session, the therapist explained 
that the Veteran was not showing any signs of the disorder. 

Upon review of this evidence, including the Veteran's 
assertions, a VA examiner in July 2005 opined that the 
disorder clearly did not originate during the Veteran's 
service.  Rather, the VA examiner determined, the Veteran's 
symptoms during childhood appear to represent early stages of 
psychosis.  In making this determination, the VA examiner 
found particularly significant the Veteran's assertions of 
pre-service symptomatology, his extensive family history of 
psychiatric disorders, including schizophrenia, and the 1988 
treatment records showing his reports of hearing voices.  The 
VA examiner concluded that although the Veteran claims that 
the voices represented him talking to himself, this is 
inconsistent with his report of hearing two distinct voices.  
Furthermore, the VA examiner reasoned, the Veteran's pre-
service lifestyle and pattern, such as his homelessness and 
inability to adapt/find employment, indicates early stages of 
schizophrenia.  

In October 2005, the Veteran's representative argued that the 
July 2005 VA examiner based his opinion on the Veteran's lay 
assertions alone.  As indicated, however, the VA examiner 
reviewed and, in fact, quoted from the 1988 to 1991 treatment 
records.  

The Board also recognizes that a private (non-VA) therapist 
wrote in a February 2004 progress note that although the 
Veteran was intimidating and elusive about his symptoms, the 
diagnosis of schizophrenia seemed correct with onset two 
weeks after his enlistment.  Although this note would appear 
to indicate that the Veteran's disorder began during his 
service rather than prior to service, the note carries no 
probative value on this issue.  First, the therapist did not 
indicate that she was aware of the Veteran's pre-service 
treatment history.  In fact, the therapist specified that the 
Veteran was very elusive about his symptomatology.  In any 
event, the note does not indicate that the therapist was 
attempting to offer an opinion on the issue of whether the 
disorder had its onset during rather than prior to service.  
In fact, an overall reading of the note indicates that the 
therapist was simply restating the Veteran's own opinion.  In 
short, the February 2004 therapy note is based on an unclear 
factual premise and does not show that the therapist was, in 
fact, offering an opinion on the central issue in this case.  
The Board also points out that the therapist wrote in a 
February 2005 progress note that the Veteran appeared to be 
experiencing dissociative responses to pressure, which the 
therapist found consistent with his history of childhood 
abuse and its manifestation in childhood.  For these reasons, 
the February 2004 therapy note is not pertinent or probative 
evidence with regard to the issue of whether the Veteran's 
disorder preexisted his service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that 
is a factually accurate, fully articulated, and based on 
sound reasoning carries significant probative weight.)

In summary, the Veteran's pre-service treatment records, his 
assertions during service, which were made for treatment 
purposes, and the July 2005 VA examiner's opinion, when 
considered together, establish that his current psychiatric 
disability clearly and unmistakably preexisted his active 
service.  Accordingly, the remaining question is whether the 
disorder was not aggravated by the Veteran's service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 
1096.  

On this issue, the Veteran asserted during his Board hearing 
that his symptoms got worse during service.  Specifically, he 
explained that he was not hearing voices early on during his 
service.  Rather, he was just talking to himself.  In fact, 
he testified, he did not start hearing actual voices until he 
was hospitalized later in his service.  

The STR contradicts the Veteran's hearing testimony.  The STR 
shows that in November 1996, shortly after his enlistment, 
the Veteran was referred for a mental status examination.  On 
examination, he denied hallucinations, but was referred for 
further evaluation.  Accordingly, he was again evaluated in 
December 1997, at which time he complained of hearing 20 
different voices with which he had conversed his entire life.  
He reported prior treatment by a psychologist for 3 years 
starting in fourth grade for "odd behavior."  Based upon 
this evaluation, he was referred for hospitalization.  On 
admission, he reported hearing voices, but felt they were 
altered thought processes and not hallucinations.  He also 
described the voices as different aspects of his personality 
that served as an advisory board.  

According to a January 1997 hospitalization narrative 
summary, the Veteran was admitted for psychiatric treatment 
due to the reports of experiencing auditory hallucinations 
involving hearing up to 20 voices for his entire life.  It is 
also noted that the Veteran had had psychiatric treatment as 
a child from grades 4 through 6.  Also, two years prior, he 
had had a panic attack and he had had grunting ticks three 
years prior for one week, and a motor tick starting two years 
prior and then recurring approximately every two months.  The 
motor tick reoccurred during boot camp.  Also prior to 
service, he had been homeless for three months.  The Veteran 
also described an incident of child abuse at age 3.  He 
denied a family history of psychosis or depression.  He also 
had a pill phobia due to choking on a big blue pill at age 
12.  The Veteran also endorsed symptoms of obsessive-
compulsive behavior.  Mental status examination revealed 
positive paranoid ideation by history, but not evidenced 
during the interview.  He reported that his auditory 
hallucinations stopped midway through his hospitalization.  
(A January 1997 progress note similarly lists the Veteran's 
status as "improved" and "ongoing.")    

The January 1997 hospitalization summary further notes that 
the Veteran was administered psychological testing consisting 
of the MCMI-III, MMPI, and Rorschach.  (The psychological 
testing report indicates that the Veteran was in a state of 
stimulus overload and had an overwhelming amount of issues 
working on him.)  The testing results demonstrated a severe 
perceptual distortion.  Accordingly, the testing diagnosis 
was schizoaffective disorder, mixed type.  This was not felt 
to be supported clinically, however, so the clinical 
diagnosis was chronic motor tick disorder, which existed 
prior to enlistment, not physically disqualifying; simple 
phobia of pills, which existed prior to enlistment, not 
physically disqualifying; obsessive compulsive disorder;  and 
personality disorder, NOS, schizotypal and borderline 
features, existed prior to enlistment.  

The record demonstrates that the Veteran was administratively 
separated shortly thereafter in January 1997, for reason of 
defective enlistment and induction due to erroneous 
enlistment as evidence by a chronic motor tick disorder, 
simple phobia (pills), and personality disorder                                                                                                                                                                                                                                                                                                                   

In review of this evidence, including the Veteran's current 
assertions, the July 2005 VA examiner opined that given the 
brevity of the Veteran's active service, plus the severity of 
his childhood symptoms, his psychiatric symptomatology during 
(and after) service "was indeed a normal progression of 
schizophrenic disorder."  The VA examiner explained that 
schizophrenia will often appear in the form of obsessive 
compulsive or anxiety disorder in childhood, but may not show 
its full stages until late adolescence, which is consistent 
with the Veteran's presentation.  His course of psychiatric 
disability appeared to show a pattern normally expected in 
the course of chronic paranoid schizophrenia, and the VA 
examiner found no evidence that the Veteran's service 
exacerbated his existing psychiatric disorder beyond what is 
expected as the normal course of the disorder.  Thus, the VA 
examiner opined, it is not as likely as not that the 
Veteran's preexisting disorder underwent a chronic increase 
in severity during service.  Rather, the psychiatric disorder 
followed its normal course of progression up to the current 
symptom presentation.  

In light of the STR showing that the Veteran's symptoms 
"improved" or were "ongoing," plus the July 2005 VA 
examiner's opinion, the Board finds that the clear and 
unmistakable evidence establishes that the Veteran's 
psychiatric disorder was not aggravated by his active 
service.  To the extent the STR includes a psychological 
testing report indicating that the Veteran was in a state of 
stimulus overload and had an overwhelming amount of issues 
working on him, the Board points out that temporary or 
intermittent flare-ups of a preexisting disorder during 
service are not sufficient to be considered aggravation, 
because his underlying disability (as contrasted to symptoms) 
are shown to have not worsened.  See Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

The July 2005 VA examiner found that "it is not as likely as 
not that the Veteran's preexisting disorder underwent a 
chronic increase in severity during service." This type of 
opinion does not provide the degree of certainty necessary to 
show that a disorder clearly and unmistakably was not 
aggravated by service.  Nonetheless, the July 2005 VA 
examiner also opined the Veteran's symptomatology during 
active service represented the normal progress of the 
disorder.  The VA examiner's opinion in this regard is 
unequivocal.  In other words, it is not expressed in language 
such as "as likely as not."  Moreover, the VA examiner 
fully explained the basis for this opinion.  Accordingly, the 
VA examiner's opinion, when considered in conjunction with 
the STR, establishes that any increase in the severity of the 
Veteran's disorder was due to the natural progression of the 
condition.  See Quirin, 22 Vet. App. at 396.

In making the above determinations, the Board has fully 
considered the Veteran's lay assertions.  For instance, he 
testified at his March 2010 Board hearing that a now-retired 
doctor told him that his schizophrenia was caused by the 
stress of what happened during service.  His assertions, 
however, are shown to be not reliable.  For instance, he has 
offered assertions in support of his claim, as noted above, 
that are inconsistent with his earlier assertions and 
contradicted by the objective evidence.  See Caluza, 7 Vet. 
App. at 511 (in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  
Moreover, his is currently diagnosed with paranoid 
schizophrenia, which further weighs against a determination 
that his assertions are reliable.  Accordingly, his 
assertions are found to be not competent or credible evidence 
in support of his claim.  See Wood, 1 Vet. App. at 193.

In conclusion, the Veteran's current psychiatric disorder, 
which is currently diagnosed as schizophrenia and 
schizoaffective disorder, was not noted at service entrance.  
The clear and unmistakable evidence, however, establishes 
that the disorder preexisted his active service and was not 
increased in severity beyond the natural progress of the 
disorder during service.  Accordingly, the presumption of 
soundness at service entry is rebutted, and service 
connection must be denied.  38 U.S.C.A. §§ 1111, 1113, 38 
C.F.R. §§ 3.304, 3.306.  Because the evidentiary standard is 
clear and unmistakable evidence (to rebut the presumption of 
sound condition at service entrance), the rule of resolving 
reasonable doubt in the Veteran's favor is not applicable in 
this case.

As a final matter, the Board notes that a psychologist, who 
evaluated the Veteran in connection with his claim for Social 
Security Administration (SSA) disability benefits, diagnosed 
mixed personality disorder with schizotypal and borderline 
features.  Personality disorders are not deemed to be a 
disease or injury for the purposes of receiving VA 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Accordingly, service connection is not warranted as a matter 
of law for the personality disorder.  


ORDER

Service connection for a psychiatric disorder manifested by 
schizophrenia and schizoaffective disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


